Citation Nr: 0830219	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-39 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for Type II diabetes (to 
include impotence and diabetic retinopathy) to include as due 
to exposure to herbicides in service.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from July 1971 through July 
1975.  He received several awards and commendations to 
include the National Defense Service Medal, the Vietnam 
Service Medal, and the Republic of Vietnam Campaign Medal.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran testified before the 
undersigned at a Travel Board hearing in June 2008.  A 
transcript of this hearing has been associated with the 
claims folder.  While at the June 2008 hearing the veteran 
submitted additional evidence along with a waiver of RO 
review.   


FINDINGS OF FACT

1.  The record does not show and the veteran does not contend 
that he served in either Vietnam or Korea during the Vietnam 
era.  Rather, the veteran contends that he served in 
Thailand.

2.  A preponderance of the evidence is against a finding that 
the veteran was exposed to herbicides in service.

3.  There is competent evidence of a current diagnosis of 
diabetes mellitus.

4.  There is no evidence of diabetes in service, or within 
one year after service, and no competent medical evidence 
linking the veteran's diabetes with his period of service, to 
include the alleged exposure to herbicide agents.


CONCLUSION OF LAW

Service connection for Type II diabetes (to include impotence 
and diabetic retinopathy) is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his diabetes and associated 
complications are related to exposure to Agent Orange 
(herbicides) while in service.  Generally, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 101(16), 1110, 1131.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).   

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a chronic disease, such 
as diabetes mellitus, became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. § 1116(f).  Furthermore, VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Chronic leukocytic 
leukemia was added to this list of presumptive diseases in 
October 2003.  68 Fed. Reg. 59540 (Oct. 16, 2003).  

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam. 

Also, the Department of Defense (DoD) has indicated that the 
herbicide Agent Orange had been used in Korea, and Agent 
Orange was used from April 1968 through July 1969 along the 
DMZ.  See, e.g., VHA Directive 2000-027 (September 5, 2000).  
DoD defoliated the fields of fire between the front line 
defensive positions and the south barrier fence.  The size of 
the treated area was a strip of lane 151 miles long and up to 
350 yards wide from the fence to the north of the "civilian 
control line."  There is no indication that herbicide was 
sprayed in the DMZ itself.  Herbicides were applied through 
hand spraying and by hand distribution of palletized 
herbicides.  Although restrictions were put in place to limit 
potential for spray drift, run-off, and damage to food crops, 
records indicate that effects of spraying were observed as 
far as 200 meters down wind.  Units in the area during the 
period of use of herbicide were as follows: 1-38 Infantry, 2-
38 Infantry, 1-23 Infantry, 2-23 Infantry, 3-23 Infantry, 3-
32 Infantry, 109th Infantry, 209th Infantry, 1-72 Armor, 2-72 
Armor, 4-7th Cavalry, 1-17th Infantry, 2-17th Infantry, 1-73 
Armor, and 2-10th Cavalry.  See VA Internal Document, 
"Veteran Service Center Manager Call - Policy Staff Items," 
March 2003.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Board finds that the preponderance of the evidence is 
against the claim of service connection for diabetes on a 
presumptive basis.  38 U.S.C.A. § 5107(b).  First, there is 
no evidence of diabetes within one year of service.  38 
C.F.R. § 3.307(a)(3).  The earliest evidence of diabetes is a 
private medical record dated in October 2005 which shows that 
the veteran had been treated for diabetes since January 1998, 
approximately 23 years after service.  Second, although the 
veteran was awarded the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal, there is no evidence that 
he actually served in Vietnam or along the DMZ in Korea from 
April 1968 through July 1969.  While the veteran's service 
personnel records are unavailable, the veteran does not 
contend that he served in Vietnam, rather he contends that he 
served in Thailand.  Thus, the veteran is not entitled to the 
presumption under 38 C.F.R. § 3.307.

The claim is also denied on a direct basis.  Unfortunately, 
the veteran's service records are unavailable.  A September 
2006 formal finding on the unavailability of the veteran's 
service records outlines the efforts made by VA to obtain 
these records.  The Board notes that in a case where the 
service records are unavailable, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  However, the veteran does not 
contend that he was diagnosed with diabetes in service or 
shortly after service.  As above, the earliest indication of 
diabetes in the record is the October 2005 private medical 
report showing treatment for diabetes since January 1998, 
approximately 23 years after his separation from service.  

Moreover, there is no competent evidence of record that links 
the veteran's diabetes to any event in service, including the 
alleged herbicide exposure.  The veteran has submitted 
several documents indicating that herbicides were also used 
in Thailand during the Vietnam war.  In particular, the 
veteran submitted two prior Board decisions which granted 
service connection for presumptive herbicides-related 
diseases based on those particular individual's service along 
the Thailand/Vietnam border.  However, pursuant to 38 C.F.R. 
§ 20.1303, decisions of the Board are considered 
nonprecedential in nature.  Each case is decided on the basis 
of the individual facts particular to each case in light of 
the applicable law and regulations.  Thus, the outcome of 
that individual appeal has no bearing as to the current 
appeal.  The veteran has also submitted several photographs 
showing what are purportedly barrels of Agent Orange and 
aerial photographs showing defoliation of dense jungle areas.  
However, these photographs are not probative because there is 
no indication as to where and when the photographs were 
taken.  Most recently, the veteran submitted a document 
entitled "Project Checo Southeast Asia Report, Base Defense 
in Thailand" " which shows that herbicides were used at the 
Nakhon Phanom RTAFB in 1972, however, as discussed below the 
veteran's service records are unavailable so it would be 
impossible to determine whether the veteran was stationed at 
the Nakhon Phanom RTAFB in 1972.

Finally, the veteran has submitted a document entitled "A 
Report to Congress, Inequities in Treatment of Vietnam 
Veterans, The Exclusion of Thailand Veterans" which 
discusses how men and women sent to Thailand during the 
Vietnam war were exposed to hazardous defoliation chemicals 
and insecticides just as those in Vietnam were, but their 
claims for compensation are denied.  Regrettably, while the 
Board is sympathetic toward the veteran, it is bound by the 
law, and its decision is dictated by the relevant statutes 
and regulations.  Moreover, the Board is without authority to 
grant benefits simply because it might perceive the result to 
be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, 
"no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not 
been provided for by Congress." Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].

Even though the veteran feels that his diabetes is related to 
his service, he is a lay person without medical training or 
expertise, and is not qualified to offer opinions regarding 
the diagnosis or etiology of medical conditions.  Thus, his 
opinion is not competent medical evidence.  Grottveit, 5 Vet. 
App. at 93;  Espiritu, 2 Vet. App. at 494-5.  Therefore, the 
preponderance of evidence is against service connection for 
diabetes mellitus.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2006.  While the January 2006 letter 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006)), such notice 
was provided in a March 2006 letter, prior to the 
adjudication of the claim.  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).         


In this case, there is no competent evidence that suggests a 
causal link between the veteran's diabetes and any incident 
of active duty.  Indeed, in view of the 23 year gap between 
the claimed disorder and active duty and the absence of the 
veteran's service records, relating either the veteran's 
diabetes to his service or alleged herbicide exposure would 
be entirely speculative.  Therefore, there is no duty to 
provide an examination or a medical opinion. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

                               
ORDER

Service connection for Type II diabetes (to include impotence 
and diabetic retinopathy) is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


